PER CURIAM.
Petitioner appeals from the order of the Superintendent of the Oregon State Penitentiary finding him in violation of the rule forbidding disobedience of an order and the rule forbidding disruptive behavior. The state correctly concedes that the finding regarding disruptive behavior must be reversed. There was sufficient evidence to support the finding that the petitioner had disobeyed an order, but the state correctly concedes that the case must be remanded for the reconsideration of a new sanction based solely upon the finding regarding disobedience of an order.
Reversed in part; remanded in part for reconsideration of sanction.